Citation Nr: 1520638	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate higher than 80 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill).  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant is the Veteran's daughter.  The Veteran had active service from July 1987 to September 1991, from December 2003 to February 2005, from April 2008 to June 2009, and from May 2010 to October 2010.  The Veteran had additional service in the Army National Guard.  The Veteran transferred 18 months of Chapter 33 benefits to the appellant, who is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Payment Rate Higher Than 80 Percent for Chapter 33 Educational Benefits

In February 2014, the Board remanded the issue on appeal to obtain clarification from the appropriate military authority of the reasons why the Veteran's period of service from March 2005 to September 2005 was determined not to be creditable for Chapter 33 educational benefits purposes, to include explanation of the determination that the Veteran did not have creditable service because he had Active Duty Operational Support (ADOS) status during the period when the 
DD Form 214 showing active duty for special work may suggest creditable service from March 2005 to September 2005.  The Board also directed the AOJ to obtain copies of any documentation considered in making the determination, to include any evidence showing periods of Active Duty Operational Support (ADOS).  

Although the AOJ asked for further verification of service for the period from March 2005 to September 2005 and requested any information available in making the determination as to creditable service for Chapter 33 benefits purposes, including any evidence showing periods of ADOS, the AOJ did not ask the military authority to address the DD Form 214 showing active duty for special work from March 2005 to September 2005.  Also, in its March 2014 response, the Professional Education Center of the Army National Guard noted that the Veteran's period of service from March 2005 to September 2005, among other service periods, did not qualify as creditable service for Chapter 33 benefits purposes because the Veteran was ADOS under Title 32 during that time; however, the Professional Education Center did not provide the documentation relied upon in making the determination, and did not address the DD Form 214 showing active duty for special work for the period from March 2005 to September 2005. 

For Chapter 33 educational benefits purposes, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304.  Public Law 111-377, § 101(a)(1) expanded the definition of active duty by including, in the case of a member of the National Guard, full-time service in the National Guard for the purpose of organizing, administering, recruiting, or training the National Guard; or in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  

In this case, the appellant (Veteran's daughter) has asserted that the Veteran's service from March 2005 to September 2005 should be creditable for Chapter 33 benefits purposes.  On the February 2013 Notice of Disagreement (NOD), the appellant wrote that Order Numbers 074-082 for the service period from March 2005 to September 2005 advised that the Veteran was to continue his duties as Executive Officer and Commander of the 1st Battalion, 244th Aviation Regiment for the purpose of recovering, resetting, and presetting the UH60 aircraft and equipment from Operation Iraqi Freedom II and preparing the unit for the follow-on deployment.  The appellant asserts that the orders shows that the service period should qualify for Chapter 33 education benefits purposes.  

Because there has not been substantial compliance with prior remand directives, and it remains unclear whether the service period from March 2005 to September 2005 qualifies as active service for Chapter 33 benefits purposes, a remand is warranted to request the documentation relied upon to make the determination that the service period from March 2005 to September 2005 was not creditable for Chapter 33 education benefits purposes and to obtain clarification regarding the suggestion on the DD Form 214 that the service period from March 2005 to September 2005 was active duty for special work.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the AOJ should ask the appellant to submit a copy of the Order Numbers 074-082 referenced in the NOD and any other documentation in her possession as it relates to the Veteran's duties performed during the service period from March 2005 to September 2005.     

Accordingly, the issue of entitlement to a benefits payment rate higher than 80 percent of maximum for Chapter 33 educational assistance is REMANDED for the following actions:

1.  Contact the appropriate military authority to obtain the documentation relied upon to make the determination that the Veteran's service period from March 2005 to September 2005 is not creditable for Chapter 33 benefits purposes, to include evidence showing any periods of ADOS.  The appropriate military authority should also address the DD Form 214 for the service period from March 2005 to September 2005 showing active duty for special work  and the duties involved during the period.  The response should be included in the record.

2.  Ask the appellant to submit a copy of the Veteran's Order Numbers 074-082, which was referenced by the appellant in the February 2013 NOD, and any other documentation in the appellant's possession as it relates to the Veteran's duties during the service period from March 2005 to September 2005.     

3.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




